SUPPLEMENT DATED AUGUST 29, 2013 FIRST INVESTORS TAX EXEMPT FUNDS PROSPECTUS DATED MAY 1, 2013 1. Under the heading “What share classes are offered by the Funds?” on page 75, the last sentence in the paragraph related to “Advisor Class shares” is deleted and replaced with the following: Advisor Class shares are not currently offered for sale. * Please retain this Supplement for future reference. TEP0813 SUPPLEMENT DATED AUGUST 29, 2013 FIRST INVESTORS TAX EXEMPT FUNDS STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2013 1. Under the heading “History and Classification of the Funds” on page I-4, the ninth sentence in the first paragraphrelated to Advisor Class shares is deleted and replaced with the following: Advisor Class shares are not currently offered for sale. * Please retain this Supplement for future reference. 2TESAI0813
